ALLOWANCE
This Office action is written in response to the application filed 3/2/18. Claims 1-11 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Alvarex-Icaza Rivera et al. (US 10,769,519) discloses, inter alia, using packets to encode spike data in a spiking neural network.
Wu (Wu, Jian. A router for massively-parallel neural simulation. Diss. University of Manchester, 2010.) discloses, inter alia, a technique for using packets to encode spike data in a spiking neural network.
Bifulco et al. (US 2019/0102672 A1) discloses, inter alia, a techniques for encoding neural network weights in a packet header. 
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
a parser for sequentially receiving M packets and for parsing one of the M packets to extract a non-zero weight value from a header of the one packet, to identify a plurality of bit positions with a specified digit from a payload of the one packet, and to output the non-zero weight value and the plurality of bit positions in parallel;
wherein the plurality of bit positions with the specified digit in the payload correspond to the index numbers for the non-zero weight value located in an array consisting of N weight values.

Claim 8 recites similar limitations to those noted above and is allowable for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2124